DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-6 are canceled.
	Claim 10 is new.
Claim Objections
Claims 7, 8, and 9 are objected to because of the following informalities:  
Claims 7, 8, and 9 recite the acronym, “WCMBT”.  It should be spelled, “WCBMT” as the acronym represents, “Wilkins-Chalgrin for Bifidobacterium Muciprocin agar plates with Tetracycline.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on February 5, 2021 is withdrawn in view of the Amendment received on May 5, 2021.
The rejection of claims 7-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on February 5, 2021 is withdrawn in view of the Amendment received on May 5, 2021.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite for reciting the phrase, “fried-egg-like” morphology because the metes and bounds of what one of skill in the art would consider 
The Office suggests that the language be changed to “fried-egg morphology” instead.
Claim 8 is indefinite for the following reasons.
Claim 8 has the preamble of measuring recovery or survival of probiotic organisms in human GI tract, which is different from the preamble of claim 7 which is for measuring probiotic organisms in human fecal samples from the GI tract of a subject, but claim 8 has the same three identical steps of claim 7.
Therefore, there is no perceived difference in scope with that of claim 7.
Secondly, claim 8 does not recite the steps which would allow the measurement of the survival or recovery of a probiotic organism because the simply measuring the amount of BB12 in a fecal sample only reveals how much probiotic organism is present in the fecal sample, but does not reveal how much has survived or recovered.
In other words, measuring the amount of probiotic in fecal sample which already may be present in a subject cannot be deemed determining the “survival/recovery” because no prior determination of how much of probiotic was present to begin with.
Claim 10 is indefinite for the following reasons.
in addition, to the steps of claim 8 (i.e., they are steps (d)-(h)).
Claim 10 is also indefinite for the following reasons.
Claim 10 is identical to claim 7 which was held to be indefinite for being incoherent in their steps.
It is completely unclear just what is meant by, “qPCR assay analysis of the BB12 forward and reverse primers.”  A qPCR is a quantitative PCR, a particular PCR process that quantifies the target it is amplifying.  Therefore, a qPCR assay can be performed to quantify a target nucleic acid.  However, aPCR analysis cannot be performed on the primers themselves.  They are directly involved in the amplification process but the analysis is not on them, but on the target nucleic acid being amplified with those primers.
Also, there is a disconnect between step (b) (i.e., PCR amplification of BB12 colony DNA templates prepared in step a) and the rest of the steps.  This PCR reaction has nothing to do with steps (c) through (e) because the actual quantitative PCR that is performed to quantify the BB12 DNA is being performed only on samples that are from the culture grown from lyophilized BB12 and compared against the colonies produced from the same culture grown from the lyophilized BB12.  

	Conclusion
Claims are free of prior art. 
Saarela et al. (International Journal of Antimicrobial Agents, 2007, pages 271-280) teach a method of determining the tetracycline susceptibility of probiotic strains of BB12, but the artisans employ Beerens agar for plating out the culture.
There are no prior art that teaches the use of WCBM medium with tetracycline when plating out fecal samples for the identification of BB12 colonies and the specification teaches that the use of tetracycline in WCBM medium (i.e., WCBMT) results in more accurate selection:
“Plating the stool culture on WCBM plates yielded plates crowded with colonies, and it was difficult to distinguish colonies based on morphology … the colonies selected as possible BB12 colonies, only 55/85 (64%) of the colonies were confirmed to be BB12” (page 7, Specification)

“The addition of tetracycline to the agar led to a reduced size and number of colonies on the plate, which allowed for easier identification of colonies that gave the ‘fried egg’ morphology attributable to BB12 colonies (Figure 1).  This allowed for increased selectivity of BB12 on WCBM+tetracycline plates, compared to WCBM alone.” (page 8, Specification)

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 3, 2021
/YJK/